[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             FEB 22, 2007
                              No. 06-12268
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                    D.C. Docket No. 02-00125-CV-CAR-5

2025 EMERY HIGHWAY, L.L.C.,
d.b.a Club Exotica,

                                                      Plaintiff-Appellant,

                                   versus

BIBB COUNTY, GA,
JOHN DOE, in his official capacity with the
Bibb County Sheriff's office,
JERRY M. MODENA, SR., Sheriff, in his official capacity
as the Sheriff of Bibb County,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                            (February 22, 2007)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:
      The Plaintiff 2025 Emery Highway, LLC d/b/a Club Exotica (“The Club”)

contends on this appeal that the district court erred by: (1) denying The Club

declaratory and injunctive relief that would permit it to offer nude dance

entertainment; (2) concluding that actions at The Club on August 16, 2003 did not

amount to a prior restraint of Plaintiff’s First Amendment rights; and (3) concluding

that the Bibb County Sheriff’s Office acted as an “arm of the state” and as such is

entitled to Eleventh Amendment immunity from this damage claim.

      Having reviewed the briefs and relevant parts of the record, we discern no

reversible error.

      AFFIRMED.




                                         2